                                                                                      MAY ;i 1 2QI9



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL AISTRICT OF CA~.IFORNIA

 UNITED STATES OF AMERICA,                                   CASE rruMBER
                                                 PLAINTIFF
                            v,                                     SA19-00436 M

 SALVADOR SANCHEZ,
                                                                ORDER OF TEMPORARY DETENTION
                                                                  PENDING HEARING PURSUANT
                                           nEFErrnArrT(s).           TO BAIL REFORM ACT



    Upon motion of Defendant                                         ,IT IS ORDERED that a detention hearing
is set for  June 3.2019                                              , at 1:30      ❑a.m./ Op.m. before the
Honorable Douglas F. McCormick                                       , in Courtroom   6B

    Pending this hearing, the defendant shall be held in custody by the United    Marshal or
                                                                            an pro ed for the hearing.
                      (Other custodial offcer)




Dated:      May 31, 2019
                                                 U.S.




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                          Page 1 of 1
